Acknowledgments
1. 	Applicant’s amendment, filed on 7/15/2021 is acknowledged.  Accordingly claim(s) 1-4, 7-9, 11, 13 and 16-29 remain pending.
2.	Claim(s) 5-6, 10, 12 and 14-15 have been cancelled by the Applicant 
3.	This paper is assigned paper No. 20211124, by the Examiner.
Notice of Pre-AIA  or AIA  Status
4.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
5.	Claim(s) 1-4, 7-9, 11, 13 and 16-29 are allowed, subject to the Examiner’s amendment described below.
Examiner's Amendment
4.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
5.	Authorization for this Examiner’s amendment was given in a telephonic interview with Daisy Yau (USPTO Registration No. 58,691) on or about 11/24/2021.
6.	 The Application has been amended one (1) time as follows:





receiving a first command to invoke a first method using a first set of one or more parameters;
responsive at least to receiving the first command to invoke the first method: invoking the first method using the first set of parameters;
responsive at least to invoking the first method:
determining a first state at least by executing the first method using the first set of parameters;
invoking a second method using a second set of one or more parameters;
responsive at least to invoking the second method:
determining, by a blockchain-side adapter on the first node, a second state at least by executing the second method using the second set of parameters;
determining, by the blockchain-side adapter on the first node, one or more of: (a) whether a value for a field or attribute used by a first application is determinable using the second set of parameters, and (b) whether the value, for the field or attribute used by the first application, determined using the second set of parameters is valid for the first application;
responsive at least to determining one or more of: (a) the value for the field or attribute used by the first application is determinable using the second set of parameters, and (b) the value, for the field or attribute used by the first application, determined using the second set of parameters is valid for the first application: generating a first endorsement for the plurality of nodes to write the first state and the second state to a blockchain ledger;
writing the first state and the second state to a copy of the blockchain ledger that is stored on the first node.

2.	(previously presented) The media of Claim 1, wherein the operations further comprise:
receiving, from the first application, a command to read the blockchain ledger;
responsive to receiving the command to read the blockchain ledger: transmitting, to the first application, the second state.


subsequent to transmitting, to the first application, the second state:
writing, to the copy of the blockchain ledger that is stored on the first node, a status associated with the second state indicating that the second state was transmitted to the first application.

4.	(previously presented) The media of Claim 1, wherein the operations further comprise:
generating a message indicating that the blockchain ledger is written with a set of one or more states, wherein the set of one or more states includes the second state.

5-6.	(canceled) 

7.	(previously presented) The media of Claim 1, wherein the operations further comprise:
updating the first application using the second state.

8.	(previously presented) The media of Claim 1, wherein the first method includes a set of code that invokes the second method.

9.	(previously presented) The media of Claim 1, wherein determining whether the value for the field or attribute used by the first application is determinable using the second set of parameters comprises determining whether the value for the field or attribute used by the first application is included in the second set of parameters.

10.	(canceled) 

11.	(previously presented) The media of Claim 1, wherein determining whether the value, for the field or attribute used by the first application, determined using the second set of parameters is valid for the first application comprises determining whether the value is of a particular language.

12.	(canceled) 

13.	(previously presented) The media of Claim 1, wherein the first endorsement comprises:
a plurality of states, including the first state and the second state; and
a signature of the first node.

14-15.	(canceled) 

16.	(previously presented) The media of Claim 1, wherein the operations further comprise:
receiving a second command to invoke a third method using a third set of one or more parameters;
responsive at least to receiving the second command to invoke the third method: invoking the third method using the third set of parameters;
responsive at least to invoking the third method:
determining a third state at least by executing the third method using the third set of parameters;
invoking the second method using a fourth set of one or more parameters;
responsive at least to invoking the second method: 
determining, by the blockchain-side adapter, a fourth state at least by executing the second method using the fourth set of parameters;
determining, by the blockchain-side adapter, one or more of: (a) whether a second value for a second field or attribute used by the first application is determinable using the fourth set of parameters, and (b) whether the second value, for the second field or attribute used by the first application, determined using the fourth set of parameters, is valid for the first application;
responsive at least to determining one or more of: (a) the second value for the second field or attribute used by the first application is determinable using the fourth set of parameters, and (b) the second value, for the second field or attribute used by the first application, determined using the fourth set of parameters, is valid for the first application: generating a second endorsement for the plurality of nodes to write the third state and the fourth state to the blockchain ledger;


17.	(previously presented) The media of Claim 1, wherein the operations further comprise:
further responsive to invoking the second method: determining, by the blockchain-side adapter, one or more of: (a) whether a second value for a second field or attribute used by a second application is determinable using the second set of parameters, and (b) whether the second value, for the second field or attribute used by the second application, determined using the second set of parameters is valid for the second application;
wherein the first application and the second application are different.

18.	(previously presented) The media of Claim 1, wherein the operations further comprise:
generating a message indicating that the blockchain ledger is written with a set of one or more states, wherein the set of one or more states includes the second state;
receiving, from the first application, a command to read the blockchain ledger;
transmitting, to the first application, the second state;
writing, to the copy of the blockchain ledger that is stored on the first node, a status associated with the second state indicating that the second state was obtained;
updating the first application using the second state;
receiving a second command to invoke a third method using a third set of one or more parameters;
wherein the first method and the third method are different;
responsive at least to receiving the second command to invoke the third method: invoking the third method using the third set of parameters;
responsive at least to invoking the third method:
determining a third state at least by executing the third method using the third set of parameters;
invoking the second method using a fourth set of one or more parameters;
responsive at least to invoking the second method: 
determining, by the blockchain-side adapter, a fourth state at least by executing the second method using the fourth set of parameters;

responsive at least to determining one or more of: (a) the second value for the second field or attribute used by the first application is determinable using the fourth set of parameters, and (b) the second value, for the second field or attribute used by the first application, determined using the fourth set of parameters, is valid for the first application: generating a second endorsement for the plurality of nodes to write the third state and the fourth state to the blockchain ledger;
writing the third state and the fourth state to the copy of the blockchain ledger that is stored on the first node.

19.	(proposed amendment) A method, comprising:
receiving, by a first node of a plurality of nodes, a first command to invoke a first method using a first set of one or more parameters;
responsive at least to receiving the first command to invoke the first method: invoking the first method using the first set of parameters;
responsive at least to invoking the first method:
determining a first state at least by executing the first method using the first set of parameters;
invoking a second method using a second set of one or more parameters;
responsive at least to invoking the second method:
determining, by a blockchain-side adapter on the first node, a second state at least by executing the second method using the second set of parameters;
determining, by the blockchain-side adapter on the first node, one or more of: (a) whether a value for a field or attribute used by a first application is determinable using the second set of parameters, and (b) whether the value, for the field or attribute used by the first application, determined using the second set of parameters is valid for the first application;

writing, by the first node, the first state and the second state to a copy of the blockchain ledger that is stored on the first node;
wherein the method is performed by at least one device including a hardware processor.

20.	(proposed amendment) A system, comprising:
at least a first node including a hardware processor;
one or more non-transitory computer readable media comprising instructions which, when executed by at least the hardware processor, causes at least the hardware processor to perform operations comprising:

receiving, by the first node of a plurality of nodes, a first command to invoke a first method using a first set of one or more parameters;
responsive at least to receiving the first command to invoke the first method: invoking the first method using the first set of parameters;
responsive at least to invoking the first method:
determining a first state at least by executing the first method using the first set of parameters;
invoking a second method using a second set of one or more parameters;
responsive at least to invoking the second method:
determining, by a blockchain-side adapter on the first node, a second state at least by executing the second method using the second set of parameters;
determining, by the blockchain-side adapter on the first node, one or more of: (a) whether a value for a field or attribute used by a first application is determinable using the second set of parameters, and (b) whether the value, for the field or attribute used 
responsive at least to determining one or more of: (a) the value for the field or attribute used by the first application is determinable using the second set of parameters, and (b) the value, for the field or attribute used by the first application, determined using the second set of parameters is valid for the first application: generating, by the first node, a first endorsement for the plurality of nodes to write the first state and the second state to a blockchain ledger;
writing, by the first node, the first state and the second state to a copy of the blockchain ledger that is stored on the first node.

21.	(previously presented) The one or more media of Claim 1, wherein:
executing a first set of one or more methods, including the first method, simulates a first transaction that results in the first state;
executing a second set of one or more methods, including the second method, simulates a second transaction that (i) results in the second state and (ii) determines one or more of: (a) whether the value for the field or attribute used by the first application is determinable using the second set of parameters, and (b) whether the value, for the field or attribute used by the first application, determined using the second set of parameters is valid for the first application;
wherein the first set of one or more methods and the second set of one or more methods are different.

22.	(previously presented) The one or more media of Claim 21, wherein one of the first set of one or more methods invokes one of the second set of one or more methods.

23.	(previously presented) The one or more media of Claim 1, wherein executing a first set of one or more methods, including the first method, simulates a first transaction that results in the first state, and proposes a second transaction that results in the second state.



25.	(previously presented) The one or more media of Claim 24, wherein:
the first state is written into a first set of states stored on the blockchain ledger in association with the first smart contract; and
the second state is written into a second set of states stored on the blockchain ledger in association with the second smart contract.

26.	(previously presented) The one or more media of Claim 1, wherein the operations further comprise:
receiving a second command to invoke a third method using a third set of one or more parameters;
responsive at least to receiving the second command to invoke the third method: invoking the third method;
responsive at least to invoking the third method:
determining a third state at least by executing the third method using the third set of parameters;
invoking the second method using a fourth set of one or more parameters;
responsive at least to invoking the second method:
determining one or more of: (a) whether a second value for a second field or attribute used by the first application is determinable using the fourth set of parameters, and (b) whether the second value, for the second field or attribute used by the first application, determined using the fourth set of parameters, is valid for the first application;
responsive at least to determining one or more of: (a) the second value for the second field or attribute used by the first application is not determinable using the fourth set of parameters, and (b) the second value, for the second field or attribute used by the first application, determined using the fourth set of parameters, is not valid for the first application: refraining from generating any endorsement for the plurality of nodes to 

27.	(previously presented) The one or more media of Claim 1, wherein the first application is not executed on the one or more hardware processors.

28.	(previously presented) The one or more media of Claim 1, wherein the operations further comprise:
receiving a plurality of endorsements for the plurality of nodes to write the first state and the second state to the blockchain ledger, the plurality of endorsements including the first endorsement;
determining whether the plurality of endorsements are associated with proper signatures;
wherein writing the first state and the second state to the copy of the blockchain ledger is responsive at least to verifying that the plurality of endorsements are associated with the proper signatures.

29.	(previously presented) The one or more media of Claim 1, wherein the operations further comprise:
determining that the first state can be validly integrated with the first application responsive to determining one or more of: (a) the value for the field or attribute used by the first application is determinable using the second set of parameters, and (b) the value, for the field or attribute used by the first application, determined using the second set of parameters is valid for the first application.

Reasons for Allowance
7.	Claim(s) 1-4, 7-9, 11, 13 and 16-29 are allowed.
8.	The following is an Examiner’s statement of reason for allowance:
	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret 
  	The closest prior art of record (US Publication 2018/0264347 to Tran) which discloses: an Internet of Thing (IoT) device includes a camera coupled to a processor; and a wireless transceiver coupled to the processor. Blockchain smart contracts can be used with the device to facilitate secure operation.
  	The closest prior art and the cited prior art, however, does not teach or suggest, alone or in combination, the particular combination of steps or elements as recited in the independent claim(s) 1, 19 and 20, specifically the combination of steps of: determining, by a blockchain-side adapter on the first node, a second state at least by executing the second method using the second set of parameters; determining, by the blockchain-side adapter on the first node, one or more of: (a) whether a value for a field or attribute used by a first application is determinable using the second set of parameters, and (b) whether the value, for the field or attribute used by the first application, determined using the second set of parameters is valid for the first application, as recited in claims 1, 19 and 20.  Moreover, the missing claimed elements from Tran are not found in a reasonable number of reference(s).  Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these missing elements in an embodiment in the Tran disclosures because it is not common to:
determining, by a blockchain-side adapter on the first node, a second state at least by executing the second method using the second set of parameters; determining, by the blockchain-side adapter on the first node, one or more of: (a) whether a value for a field or attribute used by a first application is determinable using the second set of parameters, and (b) whether the value, for the field or attribute used by the first application, determined using the second set of parameters is valid for the first application.  Hence, the claims are allowable over the cited prior art.  Dependent claim(s) 2-4, 7-9, 11, 13, 16-18 and 21-29 are also allowable for the same reason(s) described above.

9.	Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “comments on Statement of Reason for Allowance.”
 Conclusion

10.	The prior art made of record and not relied upon is considered pertinent to     

Applicant’s disclosure.

	Any inquiry concerning this communication or earlier communication from 

the examiner should be directed to Mr. Dante Ravetti whose telephone number is 

(571) 270-3609.  The examiner can normally be reached on Monday – Thursday 

9:00am-5:00pm.

	If attempts to reach examiner by telephone are unsuccessful, the 

examiner’s supervisor, Mr. John Hayes may be reached at (571) 272-6708.  The 

fax phone number for the organization where this application or proceeding is 

assigned is (571) 270-4609.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information 

for published applications may be obtained from either Private PAIR or Public 

PAIR.  Status information for unpublished applications is available through 

Private PAIR only.  For more information about the PAIR system see 

http://pair-direct,uspto.gov.  Should you have questions on access to the private 

PAIR system, please contact the Electronic Business Center (EBC) at 1-(866) 

217-9197.  If you would like assistance from a USPTO Customer Service 

Representative or access to the automated information system, call 1-(800) 786-

9199 (IN USA or CANADA) or 1-(571) 272-1000.

/DANTE RAVETTI/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        11/24/2021